As filed with the Securities and Exchange Commission onMarch 2,2012 SECURITIES ACT FILE NO. 333-134551 INVESTMENT COMPANY ACT FILE NO. 811-21906 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. |_| Post Effective Amendment No. 172 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 175 |X| (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2455 CORPORATEWEST DRIVE LISLE, ILLINOIS 60532 (Address of Principal Executive Offices) (630) 505-3700 Registrant's Telephone Number KEVIN M. ROBINSON, ESQ. GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. X ONMARCH 30, 2(B) OF RULE 485. 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. The sole purpose of this filing is to delay the effectiveness of the Trust's Post-Effective Amendment No.128 to its Registration Statement until March 30, 2012. Parts A, B and C of Registrant's Post-Effective Amendment No.128 under the Securities Act of 1933 and Amendment No.131 under the Investment Company Act of 1940, filed on May 6, 2011 are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on itsbehalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the 2nd day of March, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST By: /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * March 2, 2012 Randall C. Barnes Trustee * March 2, 2012 Roman Friedrich III Trustee * March 2, 2012 Robert B. Karn III Trustee * March 2, 2012 Ronald A. Nyberg Trustee * March 2, 2012 Ronald E. Toupin, Jr. Trustee /s/ John L. Sullivan Treasurer, Chief Financial March 2, 2012 John L. Sullivan Officer and Chief Accounting Officer */s/ Kevin M. Robinson March 2, 2012 Kevin M. Robinson Attorney-In-Fact, pursuant to power of attorney
